Citation Nr: 1027846	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  04-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to January 1986 
and from October 1986 to May 1992.  The Veteran also had periods 
of active and inactive duty for training from 1995 to 2002.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the RO which, in 
part, denied service connection for diabetes mellitus and right 
and left knee disabilities.  The Board remanded the issues on 
appeal for additional development in October 2007.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  Diabetes mellitus was not present in service or until many 
years after service and there is no competent evidence of a 
causal connection between the Veteran's current diabetes mellitus 
and military service or any incident therein.  

3.  The Veteran is not shown to have a right or left knee 
disability at present which is related to service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active 
duty, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  

2.  The Veteran does not have a right knee disability due to 
disease or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(2), (24), 1101, 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), (c), (d), 3.159, 3.303 
(2009).  

3.  The Veteran does not have a left knee disability due to 
disease or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(2), (24), 1101, 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), (c), (d), 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VCAA notice was accomplished in letters dated in June 2003 and 
October 2007, and although this did not occur prior to the 
initial adjudication, the Veteran was given additional time to 
respond, which he did, and the matter was subsequently re-
adjudicated.  Neither the Veteran or his representative have 
raised concerns regarding notice, and under these circumstances 
there appears to be no prejudice to the Veteran in proceeding 
with an appellate decision.  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and available private 
medical records identified by him have been obtained and 
associated with the claims file.  The Veteran was examined by VA 
during the pendency of this appeal and was afforded an 
opportunity for a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and diabetes 
mellitus or arthritis is manifested to a degree of 10 percent or 
more within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; and 
(3) any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA 
includes duty (other than full-time duty) prescribed for 
Reserves.  38 C.F.R. § 3.6(d) (2009).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits 
based upon active duty for training, the appellant must first 
establish that he was disabled from a disease or injury incurred 
or aggravated in the line of duty.  See Laman v. West, 11 Vet. 
App. 80, 84-86 (1998) (rev'd on other grounds, D'Amico v. West, 
12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Until "veteran" status is established for a 
period of active duty for training or a period of inactive duty 
for training, the presumption of soundness and the presumption of 
aggravation are not for application.  See Laruan, supra; Paulson, 
supra.  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Diabetes Mellitus

The Veteran contends that he was first diagnosed with diabetes 
mellitus in service after a series of tests revealed that he had 
an elevated glucose level.  The Veteran asserted that he became 
dizzy and passed out while giving a briefing, and that after 
undergoing comprehensive examinations, he was told that he had 
diabetes and was started on a diet and exercise program.  He said 
that he didn't have any further problems during service, but was 
found to have elevated sugar levels on a routine examination by 
his private doctor in 1998, and was started on medication at that 
time.  (See Veteran's July and October 2003 letters).  

The service treatment records showed that the Veteran was 
evaluated for dizziness and light-headedness on numerous 
occasions during service, beginning as early as September 1982.  
However, the records showed that his symptoms were not limited to 
just dizziness and lightheadedness, but included a number of 
other complaints, such as, weakness, blurred vision, pounding 
chest, headaches, anxiety, upset stomach, and hyperpnea.  The 
Veteran was evaluated by various departments, including internal 
medicine, ear, nose, and throat, optometry, and psychiatric 
services.  He also underwent numerous diagnostic and clinical 
studies, all of which failed to reveal any specific organic cause 
for his symptoms.  The general consensus was that his symptoms 
were probably stress related anxiety.  

The service records showed that the Veteran had two elevated 
fasting blood sugar (FBS) levels during service - February 1988 
(113 mg/dL) and September 1991 (114 mg/dL).  After the first 
abnormal study in 1988, the Veteran was counseled about his diet 
and encouraged to exercise.  A subsequent FBS study in January 
1991 was within normal limits.  The second elevated FBS reading 
was in September 1991.  However, his FBS levels were within 
normal limits on examination in April 1992.  The service 
treatment records also include a number of additional laboratory 
studies from 1982 to 1992, including urinalysis and routine blood 
studies, all of which showed the Veteran's glucose levels were 
within normal limits.  The Veteran's separation examination in 
April 1992 was negative for any complaints, symptoms, 
abnormalities, or diagnosis for diabetes mellitus, and no 
pertinent abnormalities were noted on examination at that time.  

A private laboratory (fasting) study in December 1995, showed the 
Veteran's glucose level was within normal limits.  

The Veteran's reserve service enlistment examination in July 
1995, showed no complaints, abnormalities, or diagnosis referable 
to any problems associated with diabetes.  A reserve service 
treatment note, dated in August 2000, indicated that the Veteran 
had adult onset diabetes mellitus Type II, which was controlled 
by diet without difficulty.  The report did not include any 
complaints, symptoms, or findings.  A service department hospital 
report, dated in September 2002, indicated that the Veteran was 
diagnosed with diabetes mellitus two year earlier, and that it 
was controlled with diet, exercise, and glucophage.  

Private laboratory reports showed elevated glucose levels on FBS 
studies beginning in December 1999.  The assessment at that time 
was impaired glucose tolerance versus noninsulin dependent 
diabetes mellitus (NIDDM).  A private treatment note, dated in 
April 2000, indicated that the Veteran was being followed for 
increased glucose intolerance and that the physician was 
considering starting him on Glucophage.  A treatment note, dated 
in May 2000, indicated that the Veteran was "diabetic - newly 
diagnosed."  A note dated in June 2000, indicated that the 
Veteran was NIDDM and was started on Glucophage.  

In this case, while the Veteran's contends that he was diagnosed 
with diabetes mellitus in 1988, the service records showed only 
that he had an elevated FBS level at that time.  An elevated FBS 
is a laboratory findings and not a diagnosis or disability, per 
se.  In other words, it is a test result which, in this case, 
showed increased blood sugar levels in the blood stream which was 
outside the normal range.  However, the laboratory finding was 
not, in and of itself, a diagnosis of diabetes, nor is there any 
competent medical evidence of a diagnosis of diabetes mellitus in 
service.  Except for one other episode of an elevated FBS in 
September 1991, the Veteran's blood sugar levels were within 
normal limits throughout his entire active military service, 
including at the time of discharge from service in May 1992.  
Likewise, the Veteran's FBS level at the time of his reserve 
service enlistment examination in July 1995, was also within 
normal limits.  (See July 1995 private laboratory study).  

The evidence of record showed that the Veteran's FBS levels 
increased and remained above normal limits beginning in late 
1999.  Despite exercise and a restricted diet, the Veteran's 
blood sugar levels did not normalize, and he was started on 
Glucophage and diagnosed with NIDDM by a private physician in 
June 2000, some eight years after his discharge from active 
service.  

The Veteran was examined by VA in August 2009, to determine 
whether his diabetes mellitus was manifested in or otherwise 
related to his active service.  The examiner indicated that the 
claims file was reviewed and provided a detailed description of 
the Veteran's complaints, symptoms, and medical history.  The 
examiner also included a discussion of the criteria considered in 
diagnosing diabetes mellitus as outlined in the medical 
literature.  The examiner indicated, in essence, that the 
Veteran's FBS levels in service were consistent with glucose 
intolerance and did not meet the criteria for a diagnosis of 
diabetes mellitus, and opined that it was less likely than not 
that his current diabetes mellitus was related to active service.  

The Board finds the August 2009 VA medical opinion persuasive, as 
it was based on a thorough review of the record and included a 
discussion of all relevant facts.  The examiner offered a 
rational and plausible explanation for concluding that the 
Veteran's current diabetes mellitus was not related in any way to 
service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.)  

Moreover, the Veteran has presented no competent medical evidence 
to dispute that opinion.  In this regard, the Board considered 
the letter from Dr. M. Putland, dated in March 2004.  However, 
this physician acknowledged he had no medical records prior to 
2004, and did not offer anything more than what was already 
established; that there was a elevated fasting blood sugar in the 
1980's, and that the Veteran currently continues to be diabetic.  
These facts are not at issue.  Thus, the most probative evidence 
of record consists of the August 2009 VA opinion.  

While the Veteran may believe that his diabetes mellitus is 
related to his active service, he has not presented any competent 
medical evidence to support that assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent 
to provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. 
App. 303, (2007); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  

That is, lay statements may be competent to support a claim for 
service connection by showing the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.159, 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  In this case, however, the evidence of record does 
not demonstrate that the Veteran, who is competent to comment on 
his service symptoms, has the requisite expertise to render a 
medical diagnosis or to comment on a question of medical etiology 
or causation.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no diagnostic or competent medical evidence 
showing that diabetes mellitus was manifested in service or until 
many years thereafter, and no competent evidence relating any 
current disability to service, there is no basis for a favorable 
disposition of the Veteran's appeal.  Therefore, service 
connection for diabetes mellitus is denied.  

Bilateral Knee Disability

The Veteran contends that he injured both knees while running 
during physical training when he was in reserve in June 2000, and 
believes that service connection should be established for a 
bilateral knee disability.  In the alternative, the Veteran 
contends that his bilateral knee problems are due to years of 
walking on the steel decks of ships during his military service.  
The Veteran asserted that he was treated for chronic swelling and 
pain in both knees on numerous occasions during service and that 
he was given Motrin by corpsman.  

Regarding the Veteran's assertions that he had chronic bilateral 
knee pain and swelling while on active duty, the service 
treatment records are silent for any findings, abnormalities, or 
diagnosis for any chronic knee problems during his 13 plus years 
of active service, including at the time of his discharge 
examination in April 1992.  Furthermore, the Veteran specifically 
denied any history of knee problems on several service 
examinations, including his separation examination in January 
1986, re-enlistment examination in October 1986, an annual 
examination in September 1991, and his separation examination in 
April 1992, and no pertinent abnormalities were noted on any 
corresponding examination.  

The service records do show that the Veteran was evaluated for 
multiple complaints in October 1982, including neck stiffness 
with pressure sensation in both temporal areas spreading into the 
frontal areas, mild visual disturbance, general malaise, 
lightheadedness, mild nausea, occasional watery stools, groin 
pain with soreness in left testicle, joint aches, particularly in 
his left knee and both elbows, and night sweats.  On examination, 
the Veteran had full range of motion of all extremities and there 
was no evidence of effusion, edema, erythema, or deformity in any 
joint.  There was no evidence of any neurological abnormalities 
and all laboratory studies, including CBC and sedimentation rate 
were negative.  The examiner indicated that there were no 
objective findings or organic basis to explain the Veteran's 
multiple organ system complaints, and that his symptomatology was 
most likely secondary to internalization of stress - possibly 
something the Veteran had not recognized as stressful externally, 
and maybe job related anxiety.  

The service records showed that additional repeat laboratory and 
diagnostic studies later in October 1982 were likewise, negative 
for any organic abnormalities.  A progress note, dated in 
November 1982, indicated that all of the Veteran's previous 
symptoms had resolved, except for his neck pain.  

Similarly, the Veteran denied any knee problems on a Report of 
Medical History for reserve service enlistment in July 1995, and 
no pertinent abnormalities were noted on examination.  

Private medical records, received in July 2003, showed that the 
Veteran was initially seen for left knee pain of one week 
duration in November 1999, and that he was referred for an 
orthopedic consultation and x-ray studies.  

When seen on follow-up a week later, the Veteran reported that he 
had started an intense running program two months earlier and had 
built up to running 7 to 10 miles a day, but said that it was 
"killing him."  Most of his knee pain was in the medial aspect 
of the left proximal tibia.  On examination, he had varus 
alignment of both knees, and tenderness on the inferior pole of 
the left patella.  Flex testing was negative, there were no 
meniscal signs, and the major ligaments were intact.  He had full 
range of motion in the left knee with some mild medial joint line 
tenderness.  X-ray studies revealed a large spur off the inferior 
aspect of the anterior patella and some irregularity on the 
tibial tubercle at the insertion of the infrapatellar tendon.  
The impression included left pes anserinus bursitis, left 
patellar tendinitis, and varus knee deformities with medial 
compartment overload.  The physician commented that the Veteran's 
increased activity level had exceeded his ability to maintain a 
status quo and that he basically overloaded his skeleton and was 
realizing some of the consequences of this.  The Veteran was 
advised to moderate his activity.  

A reserve service treatment note, dated June 24, 2000, showed 
that the Veteran was seen for a spur on his left knee.  The 
Veteran reported that he was hit by a car while running on his 
last "PRT" in April 2000, and that he bounced off the car and 
continued to run his PRT without difficulty.  On examination, 
there was a .5-cm hardened area on the left patella, but no 
swelling or pain in the knee joint.  The Veteran reported some 
pain with bending.  The assessment was "spur/observe."  

A private progress note, dated in June 26, 2000, indicated that 
the Veteran was six weeks post left ankle sprain, and was now 
running 35 miles a week without any problems.  

When examined by VA in August 2009, the examiner indicated that 
the claims file was reviewed and included a detailed description 
of the Veteran's complaints, medical history, and clinical 
findings.  The Veteran reported that he injured his left knee 
when he was struck by a car while running during an annual PRT.  
He said that he fell to the ground on both knees, but that his 
left knee hit the hardest, and that he got up and tried to run, 
but stopped due to knee pain and swelling.  He said that he was 
treated with NSAID's and ice, and that he subsequently developed 
a spur.  The diagnoses included bilateral knee strain and left 
knee bone spur.  The examiner indicated, in essence, that the 
Veteran's service treatment records showed no evidence of an 
injury or any abnormalities during his active service, and that 
he reported a different version of the automobile injury when 
seen in June 2000.  The examiner concluded that she could not 
offer a medical opinion concerning the etiology of the Veteran's 
bilateral knee problems without resorting to speculation.  

Concerning the Veteran's claim of service connection for a 
bilateral knee disability while on active service, the Board 
notes that other than vague complaints of multiple organ 
symptomatology, including left knee pain in October 1982, the 
service records are negative for any injury or trauma to either 
knee, and showed no objective evidence of any pertinent 
abnormalities or organic cause for his vague complaints.  
Furthermore, the Veteran specifically denied any history of knee 
problems on multiple service examinations subsequent to October 
1982, including on his service separation examinations in January 
1986 and April 1992, and at the time of his reserve service 
enlistment examination in July 1995.  

The first complaint of a knee problem subsequent to active 
service was on a private report in November 1999, at which time, 
the Veteran reported that his left knee pain had started about a 
week earlier.  Further, x-ray studies at that time revealed a 
large spur and degenerative changes in the left knee.  While the 
Veteran is competent to report his symptoms, such as chronic knee 
pain, the absence of any signs or objective findings of a knee 
disorder while on active service or until more than 7 years after 
active service, contradicts his assertions that he was treated 
for chronic knee problems during service and raises serious 
questions as to his ability to provide accurate and reliable 
information.  Buchanan v. Nicholson, supra; Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the 
Veteran's entire medical history, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 F. 3d 
1335 (Fed. Cir. 2002) ("negative evidence" could be considered 
in weighing the evidence).  

Therefore, since the credible evidence does not show a chronic 
knee disability during active service, and there is no credible 
or competent evidence suggesting a connection between any current 
knee disability and active service, the Board finds no basis for 
to award service connection based on active service.  

As to the Veteran's claim for a bilateral knee disability due to 
a period of ACDUTRA/INACDUTRA, the Board notes, initially, that 
there is no objective evidence that the Veteran actually suffered 
an injury or trauma to either knee while on such service.  That 
is, while the June 2000 service treatment record showed that the 
Veteran reported that he was struck by an automobile during an 
April 2000 physical readiness test, there is no independent 
objective evidence to confirm that the alleged incident occurred, 
or that this somehow effected the knee.  The Veteran simply 
advised the medical officer of the bouncing off the car incident, 
and on the same occasion told him about the spur on the knee.  By 
June 2000, however, the presence of left knee pain and the left 
knee spur had been known since the prior November, months before 
bouncing off any car incident.  

Assuming, for the sake of argument, that the Veteran was involved 
in an incident with an automobile while on INACDUTRA in April 
2000, his description of the alleged incident when seen in June 
2000, departed significantly from the version he reported when 
examined by VA in August 2009, which raises serious questions as 
to his ability to provide reliable and accurate information.  
Specifically, the version he reported in June 2000 was that he 
was not injured and that he merely "bounced" off the car and 
kept running, and had no difficulties.  However, in August 2009, 
he reported that both knees were injured when he fell to the 
ground after being hit by the car.  He also said that he was 
unable to continue running and that he was evaluated and treated 
with medication and ice.  

In this regard, the Board notes the Veteran made no mention of 
any knee problems or the alleged incident when seen by his 
private physician in June 2000, which further supports the 
conclusion that the Veteran did not accurately report his history 
to the VA examiner in 2009.   

In any event, the facts in this case show that the Veteran 
developed left knee pain a few months after he started long 
distance running.  Private medical records showed the onset of 
left knee pain in November 1999, and diagnostic evidence of 
degenerative changes and a large bone spur in the left knee at 
that time.  Although the Veteran has attempted to relate the bone 
spur to an alleged automobile injury in April 2000, the probative 
evidence clearly showed the existence of the bone spur and 
degenerative changes in the left knee several months prior to the 
alleged incident.  The Board finds that the Veteran's contentions 
regarding the alleged injury is not supported by any objective 
evidence and that his assertions are not credible.  

While the Veteran may believe that his current bilateral knee 
problems are related to service, he has not presented any 
competent medical evidence to support that assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Direct service connection 
requires a finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Inasmuch as there was no objective evidence of an injury, trauma, 
or knee disability while on active service or ACDUTRA or 
INACDUTRA and no credible or competent evidence relating any 
current knee disability (bilateral strain and spur diagnosed at 
the VA examination in 2009) to service, the Board finds no basis 
for a favorable disposition of the Veteran's claim.  Based on the 
foregoing, the Board finds that the preponderance of evidence is 
against the claims of service connection for a right and left 
knee disability.  Accordingly, the appeal is denied.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


